Citation Nr: 1119419	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  10-21 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The Veteran served on active duty from January 1977 to November 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The service treatment records (STRs) reflect no psychiatric complaints, findings or diagnoses.  At time of mental health evaluation in September 1977, just prior to discharge, it was noted that the Veteran's behavior was normal, and that he was fully alert.  He was fully oriented, and his thinking process was clear.  His though content was normal, and his memory was good.  No significant mental illness was reported.  The Veteran was noted to be mentally responsible and able to distinguish right from wrong.  He reported some nervousness on physical examination in September 1977, but the clinical evaluation was normal.

Post service records reflect psychiatric treatment beginning in 1992.  At that time, the Veteran was hospitalized at a private facility primarily for substance abuse.  He reported that during his time in the army, he was in trouble all of the time as he had trouble getting up and was always late coming back from passes.  He was discharged honorably, however.  His sister reported that he was different on return from service.  Appellant has indicated that he had numerous problems with personnel during service.  He was reportedly discharged pursuant to AR 635-200.  His representative has indicated that this represents a mental health condition.  The record does not contain his personnel records nor is that code otherwise explained.

Currently, he reported that he had lost 4 nursing assistant jobs in one year.  Following mental status evaluation, the examiner's impressions included adjustment disorder with depressed mood and disturbance of conduct.  

Subsequent private mental health records in 1993 show treatment for adjustment disorder with a depressed mood.  In 1998, the diagnoses were organic affective disorder and alcohol and cocaine abuse.  

Additional private and VA treatment records from 2004 to the present day reflect treatment for psychiatric symptoms and substance abuse.  Over the years, the Veteran's psychiatric disorder symptoms have been variously diagnosed as bipolar disorder, mood disorder, and depression and anxiety have been noted.  

In this case, the Veteran has not undergone a VA examination regarding the etiology of his current psychiatric disorders.  It is concluded that such an examination would be beneficial in deciding this claim.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his psychiatric conditions, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC/RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  

2.  RO/AMC should attempt to obtain the appellant's service personnel records.  The service department, or other authority should be contacted to ascertain for the record what discharge code AR 635-200 represents.  The finding should be associated with the claims folder.  The file should also contain documentation of attempts made to obtain the personnel records if they are not located.

3.  Following receipt of any additional VA or private treatment records, the service personnel records, as well as the completion of any additional development deemed necessary, the Veteran should be afforded a VA mental disorders examination and opinion by a psychiatrist or psychologist.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for Mental Disorder Examination, revised on May 1, 2007.  The purpose of the examination and opinion is to determine the nature and onset of the Veteran's claimed acquired psychiatric disorders, to include depression and bipolar disorder.  All indicated tests and studies are to be performed.  Prior to the entry of any opinion, the claims folder must be made available to the examiner performing the examination for a thorough review of the case, giving particular attention to the various lay statements, including the Veteran's, regarding the claimed onset of symptoms of a psychiatric disorder.  The examiner should be provided with a complete copy of this remand and the accompanying instructions.  A notation to the effect that this thorough record review took place should be included in the report of the examiner.

The examiner must consider the testimony as provided by the Veteran and this sister that his behavioral problem during service reflected the beginning of his psychiatric problems.  

After reviewing the record and examining the Veteran, the examiner is asked to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current psychiatric disorder(s) had its onset during military service, or are otherwise related to service.

A medical analysis and rationale (sustainable reasons and bases) must be included with the opinions.  

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


